
	

114 S1372 IS: American Crude Oil Export Equality Act
U.S. Senate
2015-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1372
		IN THE SENATE OF THE UNITED STATES
		
			May 19, 2015
			Ms. Heitkamp (for herself, Ms. Murkowski, Mr. Manchin, and Mr. Corker) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To repeal the crude oil export ban, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the American Crude Oil Export Equality Act.
 2.FindingsCongress finds that— (1)the United States has enjoyed a renaissance in energy production—
 (A)increasing domestic investment and jobs; and
 (B)establishing the United States as a world leader in crude oil production;
 (2)the United States upholds a commitment to free trade and open markets and has consistently opposed attempts by other nations to restrict the free flow of energy;
 (3)independent studies have concluded that allowing the export of domestically produced crude oil—
 (A)will increase the globally available supply of crude oil; and (B)will tend to reduce domestic prices for gasoline and other refined petroleum products in the United States;
 (4)gasoline and other refined petroleum products are already eligible for export from the United States without restriction;
 (5)gasoline prices in the United States reflect the price paid on the global market for crude oil and not a separate crude oil price in the United States;
 (6)exports of crude oil produced in the United States would provide an alternative stable supplier for crude oil to allies of the United States around the world—
 (A)allowing United States crude oil exports to compete on equal footing with other international crudes;
 (B)allowing United States crude oil exports to compete with and potentially displace crude oil exports from Iran, as potential easing of sanctions could lead to Iran regaining market share;
 (C)facilitating assistance to the countries of Europe and Eurasia to diversify their energy sources and achieve energy security by providing another option to protect against possible unstable supply flows; and
 (D)allowing the United States to use national energy policy to further United States interests abroad; and
 (7)the United States should remove all restrictions on the export of domestically produced crude oil or crude oil of any origin, which will increase economic benefits, enhance energy security, improve the trade deficit, and promote key national security interests of the United States domestically and around the world.
			3.Crude oil exports
			(a)Repeal of presidential authority To restrict oil exports
 (1)In generalSection 103 of the Energy Policy and Conservation Act (42 U.S.C. 6212) is repealed. (2)Conforming amendments (A)The table of contents for the Energy Policy and Conservation Act is amended by striking the item relating to section 103.
 (B)The Energy Policy and Conservation Act is amended— (i)in section 251 (42 U.S.C. 6271)—
 (I)by striking subsection (d); and (II)by redesignating subsection (e) as subsection (d); and
 (ii)in section 523(a)(1) (42 U.S.C. 6393(a)(1)), by striking (other than section 103 thereof). (C)Section 12 of the Alaska Natural Gas Transportation Act of 1976 (15 U.S.C. 719j) is amended—
 (i)by striking and section 103 of the Energy Policy and Conservation Act; and (ii)by striking such Acts and inserting that Act.
						(b)Repeal of limitations on exports of oil
 (1)In generalSection 28 of the Mineral Leasing Act (30 U.S.C. 185) is amended— (A)by striking subsection (u); and
 (B)by redesignating subsections (v) through (y) as subsections (u) through (x), respectively. (2)Conforming amendments (A)Section 1107(c) of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3167(c)) is amended by striking (u) through (y) and inserting (u) through (x).
 (B)The Deepwater Port Act of 1974 is amended— (i)in section 3(9)(A) (33 U.S.C. 1502(9)(A)), by striking except as otherwise provided in section 23,; and
 (ii)by striking section 23 (33 U.S.C. 1522). (C)Section 203(c) of the Trans-Alaska Pipeline Authorization Act (43 U.S.C. 1652(c)) is amended in the first sentence by striking (w)(2), and (x)) and inserting (v)(2), and (w)).
 (D)Section 509(c) of the Public Utility Regulatory Policies Act of 1978 (43 U.S.C. 2009(c)) is amended by striking subsection (w)(2) and inserting subsection (v)(2).
 (c)Repeal of limitations on export of OCS oil or gasSection 28 of the Outer Continental Shelf Lands Act (43 U.S.C. 1354) is repealed. (d)Termination of limitation on exportation of crude oilSection 7(d) of the Export Administration Act of 1979 (50 U.S.C. App. 2406(d)) (as continued in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)) shall have no force or effect.
			(e)Clarification of crude oil regulation
 (1)In generalExcept as provided in paragraph (2), section 754.2 of title 15, Code of Federal Regulations (relating to crude oil) shall have no force or effect.
 (2)LimitationWith respect to the export of crude oil from the Strategic Petroleum Reserve, the regulation referred to in paragraph (1) (as in effect on the date that is 1 day before the date of enactment of this Act) shall continue in full force and effect.
 (3)Crude oil license requirementsA license to export to a country crude oil (as the term is defined in subsection (a) of the regulation referred to in paragraph (1)) (as in effect on the date that is 1 day before the date of enactment of this Act), shall be required from the Bureau of Industry and Security of the Department of Commerce, after consultation with other relevant agencies, only if—
 (A)the country is subject to sanctions or trade restrictions imposed by the United States; (B)the President or Congress has designated the country as subject to exclusion for reasons of national security; or
 (C)the export concerns the withdrawal of crude oil from the Strategic Petroleum Reserve. (f)EffectExcept as provided in section 4, any provision of law or regulation that curtails, limits, delays, or otherwise restricts the export of crude oil shall have no force or effect.
			4.Exceptions and presidential authority
 (a)In generalThe President may impose export licensing requirements or other restrictions on the export of crude oil from the United States for a period of not more than 1 year, if—
 (1)the President declares a national emergency and formally notices the declaration of a national emergency in the Federal Register;
 (2)the export licensing requirements or other restrictions on the export of crude oil from the United States under this section apply to 1 or more countries, persons, or organizations in the context of sanctions or trade restrictions imposed by the United States for reasons of national security by the Executive authority of the President or by Congress; or
 (3)the Secretary of Commerce, in consultation with the Secretary of Energy, finds and reports to the President that—
 (A)the export of crude oil pursuant to this Act has caused sustained material oil supply shortages or sustained oil prices significantly above world market levels that are directly attributable to the export of crude oil produced in the United States; and
 (B)those supply shortages or price increases have caused or are likely to cause sustained material adverse employment effects in the United States.
 (b)RenewalAny requirement or restriction imposed pursuant to paragraph (1) may be renewed for 1 or more additional periods of not more than 1 year each.
			5.GAO review and report
 (a)In generalNot later than 1 year after the date of enactment of this Act, and annually thereafter for 2 years, the Comptroller General of the United States shall conduct a review of—
 (1)energy production in the United States; and (2)the effects, if any, of crude oil exports from the United States on consumers, independent refiners, and shipbuilding and ship repair yards.
 (b)Contents of reportNot later than 1 year after commencing each review under subsection (a), the Comptroller General of the United States shall submit to the Committees on Energy and Natural Resources, Banking, Housing, and Urban Affairs, Commerce, Science, and Transportation, and Foreign Relations of the Senate and the Committees on Natural Resources, Energy and Commerce, Financial Services, and Foreign Affairs of the House of Representatives a report that includes—
 (1)a statement of the principal findings of the review; and (2)recommendations for Congress and the President to address any job loss in the shipbuilding and ship repair industry or adverse impacts on consumers and refiners that the Comptroller General of the United States attributes to unencumbered crude oil exports in the United States.
